 



Exhibit 10.5
FOURTH AMENDMENT TO
OEM AGREEMENT
This Fourth Amendment to OEM Agreement, (“Amendment”) is made and entered into
as of February 1, 2006 (“Amendment Date”), by and between Akorn-Strides, LLC, a
Delaware limited liability company, having a principal place of business at 2500
Millbrook Drive, Buffalo Grove, Illinois 60089-4694, United States of America
(“A-S”), and Strides Arcolab Limited, a company organized under the laws of
India having a principal place of business at Strides House, Bilekahalli,
Bannerghatta Road, Bangalore 560 076, India (“Strides”), (each a “Party” and
collectively the “Parties”).
RECITALS
     A. A-S and Strides are parties to that certain OEM Agreement dated
September 22, 2004 (“Agreement”) and desire to amend the Agreement to eliminate
the Letter of Credit and to modify the timeline for Strides to meet Registration
Threshold, pursuant to the terms and conditions of this Amendment.
NOW, THEREFORE, in consideration of the mutual promises contained herein and
other valuable consideration, the sufficiency of which is hereby acknowledged,
the Parties agree as follows:
1.     Definitions.     All capitalized terms used herein shall have the same
meanings set forth in the Agreement, unless otherwise defined in this Amendment.
2.      Application Schedule.      The last sentence of Section 2.1 of the
Agreement shall be deleted in its entirety and replaced with the following text:
“Notwithstanding anything else to the contrary, Strides shall use its best
efforts to achieve the Registration Threshold within twenty four (24) months
from the Effective Date.”
3.     Letter of Credit.
       3.1     Section 1.25 of the Agreement is deleted in its entirety.
Additionally, the following clause is deleted from the opening sentence of
Section 2.3.1 of the Agreement “Provided that Strides delivers to A-S the Letter
of Credit.”
       3.2     Section 3.8 of the Agreement is deleted in its entirety and
replaced with the following:
                3.8     Registration Threshold.
                          3.8.1     Should Strides fail to achieve the
Registration Threshold prior to the lapse of the period beginning with the
Effective Date and ending twenty four (24) months thereafter (“Threshold
Period”), then A-S may, in its sole discretion, without notice to Strides, elect
to (i) terminate Strides’ membership interest in A-S as provided in the Limited
Liability Company Agreement of Akorn-Strides, LLC dated September 22, 2004; or
(ii) negotiate an extension of the Threshold Period with Strides, pursuant to
Section 3.8.2 below.

Page 1



--------------------------------------------------------------------------------



 



                          3.8.2     Should A-S, in its sole discretion, elect to
negotiate an extension of the Threshold Period, as provided above, then the
Parties shall negotiate in good faith the terms of such an extension. All
provisions of this Section 3.8 shall continue apply in the same manner to the
extent that the Threshold Period is extended hereby.
                          3.8.3     The elimination of Strides’ membership in
A-S shall not act as a waiver of A-S’ other legal and equitable remedies against
Strides or other third parties, and A-S hereby reserves all rights to such other
legal and equitable remedies.
4.     Counterparts.     This Amendment may be executed in several counterparts
that together shall be originals and constitute one and the same instrument.
5.     Effect.     Except as modified above, the Agreement shall remain in full
force and effect in accordance with its specific terms.
IN WITNESS WHEREOF, the parties hereto, through their duly authorized officers,
have executed this Amendment as of the Amendment Date.

               
Akorn-Strides, LLC
  Strides Arcolab Limited
 
 
By:
  /s/ Arthur S. Przybyl    By:   /s/ Arun Kumar 
 
           
 
           
Name:
  Arthur S. Przybyl    Name:   Arun Kumar 
 
           
 
           
Its:
  Member Manager    Its:   Executive Vice Chairman & MD 
 
           


           


           


           

Page 2